DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 06/20/2019.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 -3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al US 2016/0357980 in view of Johnson US 2003/0182246.
 
 	As per claim 1, Balasubramanian discloses a hybrid encryption method, comprising the steps of: 
 	at a first device (Fig.2, client 202 ): 

 generating a second set of initial values corresponding to data to be encrypted (par 0026 sensitive information in the form of raw data 114, i.e. second set of initial values, can be encrypted using the Advanced Encryption Standard (AES),); 
 	 encrypting the password by encryption using the first set of initial values ([0046] At block 506, the client encrypts the secret key and symmetric encryption information by asymmetric encryption using the public key to produce a key block  ); 
 	encrypting the data by  the encryption using the second set of initial values ( par 0047 encrypted raw data  by asymmetric encryption information, the key block, and the encrypted raw data.); 
	RSA-encrypting the first set of initial values and the second set of initial values (  [0047] At block 508, the client generates a ciphertext file with a predefined hybrid encrypted data schema including asymmetric encryption information, the key block, i.e. the first set of initial values , and the encrypted raw data, i.e. the second set of initial values ); and  
 	Transmitting all encrypted data to a second device (0048, At block 510, the client sends the ciphertext file, i.e. all encrypted data including the encrypted raw data to a server, i.e. second device, for storage).   
 	 Balasubramanian does not explicitly discloses a password, i.e. key encrypted by chaotic neural network; and encrypting the data by CNN.
 encipher with Chaotic or Random key;   and 0062 generates the encryption field (R.sub.1, R.sub.2, . . . R.sub.N) with a chaotic algorithm, i.e. chaotic neural network); and encrypting the data by CNN (par 0075 Data Encryption and Camouflage using Fractals and Chaos (DECFC).i.e. CNN  is a technique whereby binary data, i.e. data, is converted into sequences of random fractal signals).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypting the secret and data by symmetric and asymmetric of Balasubramanian, based on the teaching of encrypting random filed with chaotic algorithm of Johnson, because doing so would provide the level of security can be increased through what is in effect the introduction of non-stationary chaoticity (par 0063).


 	As per claim 2, Balasubramanian in view of Johnson discloses the method according to claim 1, the combination discloses further comprising: at the second device: receiving all of the encrypted data (Balasubramanian, 0048, At block 510, the client sends the ciphertext file, i.e. all encrypted data including the encrypted raw data to a server for storage received the encrypted data ); RSA-decrypting the first set of initial values corresponding to the password ( Balasubramanian, par 0034, the server 224 can then use a service private key to decrypt key block 236 that was encrypted asymmetrically using an associated service public key before being stored as described in detail in FIG. 2 ); and utilizing the decrypted first set of initial values to CNN-decrypt the password (Balasubramanian, par 0034 if the client 208 requested the data file 302, then the server 224 can decrypt the key block 236 of data file 302 and use the public key T1 to encrypt the decrypted key block 236 into an encrypted key block 310 and send the resulting encrypted data file 304 to client 208. Client 208 can then use an associated T1 private key 246 to decrypt the key block 310. After decrypting the key block 310, the client 208 can use the decrypted secret key to decrypt the encrypted data 238 and access the information stored therein and in view of  Johnson, [0540] Decryption is similarly achieved using: (i) decipher with chaotic ,i.e. CNN-decrypt, or random key; (ii) decipher with camouflage key).  

 	As per claim 3, Balasubramanian in view of Johnson discloses the method according to claim 2, the combination discloses further comprising:  
at the second device (fig.2, Server 204 ): confirming the decrypted password is correct (Balasubramanian, par 0034 if the client 208 requested the data file 302, then the server 224 can decrypt the key block 236 of data file 302 and use the public key T1 to encrypt the decrypted key block 236 into an encrypted key block 310); RSA-decrypting the second set of initial values corresponding to the data (Balasubramanian, par 0034, the server 224 can then use a service private key to decrypt key block 236 that was encrypted asymmetrically using an associated service public key before being stored as described in detail in FIG. 2 ); and utilizing the decrypted second set of initial values to CNN-decrypt the data (Johnson, [0540] Decryption is similarly achieved using: (i) decipher with chaotic ,i.e. CNN-decrypt, or random key; (ii) decipher with camouflage key ).  

As per claim 21,  Balasubramanian discloses a hybrid encryption system, comprising: a first device ( Fig.2, client 202); and 
 a second device ( 0048, At block 510,  a server for storage), 
 wherein: the first device (Fig.2, client 202 ): 
generates a first set of initial values corresponding to a password ( par 0044 At block 502, a client generates a random secret key, i.e. first set of initial values corresponding to the password) and 
 generates a second set of initial values corresponding to data to be encrypted ( par 0026 sensitive information in the form of raw data 114, i.e. second set of initial values, can be encrypted using the Advanced Encryption Standard (AES)); 
encrypts the password by chaotic neural network (CNN) encryption using the first set of initial values (([0046] At block 506, the client encrypts the secret key and symmetric encryption information by asymmetric encryption using the public key to produce a key block   ); 
encrypts the data by CNN encryption using the second set of initial values (par 0047 encrypted raw data  by asymmetric encryption information, the key block, and the encrypted raw data ); 
RSA-encrypts the first set of initial values and the second set of initial values ([0047] At block 508, the client generates a ciphertext file with a predefined hybrid encrypted data schema including asymmetric encryption information, the key block, i.e. the first set of initial values , and the encrypted raw data, i.e. the second set of initial values ); and
 transmits all encrypted data to the second device ( 0048, At block 510, the client sends the ciphertext file, i.e. all encrypted data including the encrypted raw data to a server, i.e. second device).  
Balasubramanian does not explicitly discloses a password, i.e. key encrypted by chaotic neural network; and encrypting the data by CNN.
 	However, Johnson discloses a password, i.e. key encrypted by chaotic neural network ( par 0539 encipher with Chaotic or Random key;   and 0062 generates the encryption field (R.sub.1, R.sub.2, . . . R.sub.N) with a chaotic algorithm, i.e. chaotic neural network); and encrypting the data by CNN (par 0075 Data Encryption and Camouflage using Fractals and Chaos (DECFC).i.e. CNN  is a technique whereby binary data, i.e. data, is converted into sequences of random fractal signals).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypting the secret and data by symmetric and asymmetric of Balasubramanian, based on the teaching of encrypting random filed with chaotic algorithm of Johnson, because doing so would provide the level of security can be increased through what is in effect the introduction of non-stationary chaoticity (par 0063).



As per claim 22, Balasubramanian in view of Johnson discloses the system according to claim 21, wherein the second device: receives all of the encrypted data (Balasubramanian, par 0026 sensitive information in the form of raw data 114, i.e. second set of initial values, can be encrypted using the Advanced Encryption Standard (AES),);  ); RSA-decrypts the first set of initial values corresponding to the password (Johnson, par 0539 encipher with Chaotic or Random key;   and 0062 generates the encryption field (R.sub.1, R.sub.2, . . . R.sub.N) with a chaotic algorithm, i.e. chaotic neural network ); utilizes the decrypted first set of initial values to CNN-decrypt the password ( Johnson, par 0539 encipher with Chaotic or Random key;   and 0062 generates the encryption field (R.sub.1, R.sub.2, . . . R.sub.N) with a chaotic algorithm, i.e. chaotic neural network ); confirms the decrypted password is correct ( Balasubramanian, par 0026 sensitive information in the form of raw data 114, i.e. second set of initial values, can be encrypted using the Advanced Encryption Standard (AES)); RSA-decrypts the second set of initial values corresponding to the data ( Balasubramanian, par 0026 sensitive information in the form of raw data 114, i.e. second set of initial values, can be encrypted using the Advanced Encryption Standard (AES) ); and utilizes the decrypted second set of initial values to CNN-decrypt the data ( Johnson, par 0075 Data Encryption and Camouflage using Fractals and Chaos (DECFC).i.e. CNN  is a technique whereby binary data, i.e. data, is converted into sequences of random fractal signals).




Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al US 2016/0357980 in view of Sato US 7093137.
 	As per claim 4, Balasubramanian discloses a hybrid encryption method, comprising the steps of: 
 	at a first device (Fig.2, client 202  ): 
 	generating a plurality of initial values ( par 0044 At block 502, a client generates a random secret key, i.e. first set of initial values corresponding to the password);  Application No. Not Yet Assigned4 Docket No.: 151901.00102 Amendment dated June 20, 2019 
 	First Preliminary Amendment RSA-encrypting the plurality of initial values (0046] At block 506, the client encrypts the secret key and symmetric encryption information by asymmetric encryption using the public key to produce a key block );  and 
 	transmitting the ciphertext and the RSA-encrypted plurality of initial values to a second device (0048, At block 510, the client sends the ciphertext file, i.e. all encrypted data including the encrypted raw data to a server, i.e. second device, for storage ).  
 	Balasubramanian does not explicitly passing the plurality of initial values into a first function and generating a chaotic noise vector; 
 	passing plaintext and the chaotic noise vector into a chaotic function logic block and generating ciphertext.
  	 However, Sato discloses passing the plurality of initial values into a first function ( Fig.30, Plaintext and common key values are passing to the multi-dimensional vector 101) and generating a chaotic noise vector (Fig.30, col 35, lines 3-11, the security device for performing an encrypting process on the transmission side uses a nonlinear function variable according to a parameter corresponding to a common key. That is, vectors are generated chaotically and sequentially using a nonlinear function for translation and rotation of n-dimensional vectors defined in a closed area of an n-dimensional space, and encrypted data is generated by performing a logical operation in bit units between plaintext data and the generated vectors); 
 	passing plaintext  ( fig.30, Plain text M passing to the multi-dimensional vector generation function) and the chaotic noise vector into a chaotic function logic block (Fig.30  multi-dimensional vector generation function) and generating ciphertext (Fig.30, numeral 110 produces chipertext C), 
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of encrypting the secret and data by symmetric and asymmetric of Balasubramanian, based on the teaching of Plain text M passing to the multi-dimensional vector generation function of Sato, because doing so would provide a sequential process that provide an encrypting process to improve the security has the problem that the process can lower the availability of the database( col 2, lines 1-5).

 	As per claim 5, Balasubramanian in view of Sato discloses the method according to claim 4, the combination discloses wherein the chaotic function logic block comprises a plurality of chaotic function logic blocks in parallel (Sato Fig.30, col 35, lines 3-11, the security device for performing an encrypting process on the transmission side uses a nonlinear function variable according to a parameter corresponding to a common key. That is, vectors are generated chaotically and sequentially using a nonlinear function for translation and rotation of n-dimensional vectors defined in a closed area of an n-dimensional space).  

 	As per claim 6, Balasubramanian in view of Sato discloses the method according to claim 5, the combination discloses wherein the plaintext is broken into segments to be passed into the parallel chaotic function logic blocks ( Balsubramanian, generate a ciphertext file with predefined schema including asymmetric encryption information, the key-block, and the encrypted raw data. The system can also further include a storage module to send the ciphertext file including the encrypted raw data to a server). 
 
 	As per claim 7, Balasubramanian in view of Sato discloses the method according to claim 6, the combination discloses wherein the segments are reassembled after passing through the parallel chaotic function logic blocks into one segment of ciphertext ( Sato Fig.30, col 35, lines 3-11, the security device for performing an encrypting process on the transmission side uses a nonlinear function variable according to a parameter corresponding to a common key. That is, vectors are generated chaotically and sequentially using a nonlinear function for translation and rotation of n-dimensional vectors defined in a closed area of an n-dimensional space).  
 	As per claim 8, Balasubramanian in view of Sato discloses the method according to claim 7, the combination disclose further comprising the steps of: prior to passing the plaintext into the parallel chaotic function logic blocks, passing the plaintext and a key register into a logic gate, and outputting the result to the parallel chaotic function logic blocks (Balasubramanian [0039] clients 208, 212, 216 can securely retrieve files from data storage 228 using Information Exchange Service 406, and then request corresponding decryption information from security server 408. For example, the client 216 can send a request for a particular data file. In response to a request for a particular data file, the server 406 can retrieve the requested data file 302 from the storage 228. The server 406 can then read the asymmetric encryption information from the data file 302. The server 406 can append additional information to the data file 302. For example, the additional information can include a public key 426 corresponding to the requesting client 216 and a current time stamp 432).  
 	As per clam 9, Balasubramanian in view of Sato discloses the method according to claim 8, the combination discloses wherein the logic gate is an exclusive-or logic gate (Balasubramanian,  [0086] The computer 902 can be a server hosting various software applications in a networked environment using logical connections to one or more remote computers, such as remote computers 934).  
 	As per claim 10, Balasubramanian in view of Sato discloses the method according to claim 4 , the combination discloses  further comprising the step of:  Application No. Not Yet Assigned5 Docket No.: 151901.00102 Amendment dated June 20, 2019 First Preliminary Amendment at the second device: RSA-decrypting the plurality of initial values (Balasubramanian  0048, At block 510, the client sends the ciphertext file, i.e. all encrypted data including the encrypted raw data to a server, i.e. second device, for storage ).  
 	As per claim 11, Balasubramanian in view of Sato discloses the method according to claim 10,  the combination discloses further comprising the step of: CNN-decrypting the ciphertext using the decrypted plurality of initial values (Balasubramanian 0046 At block 506, the client encrypts the secret key and symmetric encryption information by asymmetric encryption using the public key to produce a key block in view of Sato Fig.30, col 35, lines 3-11, the security device for performing an encrypting process on the transmission side uses a nonlinear function variable according to a parameter corresponding to a common key. That is, vectors are generated chaotically and sequentially using a nonlinear function for translation and rotation of n-dimensional vectors defined in a closed area of an n-dimensional space, and encrypted data is generated by performing a logical operation in bit units between plaintext data and the generated vectors).  

Claims 12 -16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato US 7093137 in view of Gong et al US 10/417650.
 	As per claim 12, Sato discloses a hybrid encryption method, comprising the steps of:
 	at a first device ( fig.28A, col 28, lines 51-52,encryption device i.e. encryption process): 
 	passing an initial value through a first non-linear function and obtaining an encrypted value; and 
 	transmitting the encrypted value over a public domain to a second device ( fig.28B, col 29, lines 36-37, decryption device, i.e. decryption process); at a second device: 
 	receiving the encrypted value decrypting the encrypted value by using an inverse or an approximation of the inverse of the first non-linear function ( 	transmitting the encrypted value over a public domain to a second device ( fig.28B, col 29, lines 38-39, decryption device, i.e. decryption process received the scramble1 value for decrypting using the inverse of scramble1 F16 ), resulting in a decrypted value ( fig.28B the decrypted value M at the Step 17);
 	 passing the decrypted value through at least one operation in order to determine whether a consensus between the first device and the second device is reached(col 30, lines 4-8, Ps together with Ps is used in authenticating, i.e. consensus, a user, and encrypting and decrypting data); 
 	outputting an encrypted predicted value from the at least one operation (fig.28A, col 28, lines 54-60,encryption device i.e. encryption process output the encrypted value M’ at step E13 ); 
 	passing the encrypted predicted value through at least a second non-linear function to obtain a new value (fig.28A, col 28, lines 54-62,encryption device i.e. encryption process output the decrypted value C at step F13 to the scrambler 2 at step E13 for C ); and 
 	transmitting the new value to the first device (fig.28A, col 28, lines 54-62,encryption device i.e. encryption process output the decrypted value c i.e. the new value, at step F13 to the scrambler 2 at step E13 for C ); 
 	at the first device (fig.28A, col 28, lines 54-62,encryption device i.e. encryption process ): 
 	receiving the new value and decrypting the new value by using an inverse or an approximation of the inverse of the second non-linear function, resulting in a new decrypted value ( fig.28A, col 28, lines 54-62,encryption device i.e. encryption process the decrypted value C at step E15 using the scramble 2,i.e. second non-linear function ); and 
 	passing the new decrypted value through at least one operation in order to determine whether a consensus between the first device and the second device is reached ( fig.28A, col 28, lines 54-62,encryption device i.e. encryption process the decrypted value C, passing this new value, at step E16 to produce the value C” at step E17  and col 30, lines 4-8, Ps together with Ps is used in authenticating, i.e. consensus, a user, and encrypting and decrypting data ).  
 	Sato does not explicitly disclose passing a value to a first non-linear function and a predicted value to a second non-linear function.
 	However, Gong discloses passing a value to a first non-linear function (col 1, lines 45-50, transforming, by at least one first processor, the customer-specific characteristics of each data structure in a first group into a respective future revenue value for each data structure using a first non-linear prediction model based on a first set of prediction model parameters associated with the first group  ) and a predicted value to a second non-linear function ( col 1, lines 50-60, The method further includes transforming, by at least one second processor, the customer-specific characteristics of each data structure in a second group into a respective future revenue value for each data structure using a second non-linear prediction model based on a second set of prediction model parameters associated with the second group).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of processing multidimensional vector generation for the data of Sato, based on the teaching of transforming the data using two non-linear prediction model of Gong, because doing so would provide a secure determination of the data in the communication network (col 1, lines 20-25).

  	As per claim 13, Sato in view of Gong discloses the method of claim 12, wherein all steps of claim 12 are repeated until a consensus is reached (Sato, col 30, lines 4-8, Ps together with Ps is used in authenticating, i.e. consensus, a user, and encrypting and decrypting data ).  
 
 	As per claim 14, Sato in view of Gong discloses the method of claim 12, wherein prior to transmitting the encrypted value over a public domain to the second device (Sato, col 2, lines 53-65 The encryption system according to the present invention includes: a vector generation unit for generating a vector r.sub.j using each element of a vector defined in a closed area of the n(n.gtoreq.1)-dimensional space, and an angle .OMEGA..sub.n determined by a parameter set P in such a way that each of the vectors r.sub.j(j.gtoreq.0) sequentially generated using a non-linear function containing at least the n-dimensional rotation matrix R.sub.n(.OMEGA..sub.n) for rotation of the vector cannot match each other in the n-dimensional space; and a binary operation unit for generating encrypted data using a binary operation of plaintext data and the element of the vector r.sub.j generated by the vector generation unit ), 
 	the firstApplication No. Not Yet Assigned6 Docket No.: 151901.00102 Amendment dated June 20, 2019 First Preliminary Amendment device RSA-encrypts the encrypted value and transmits it to the second device (Sato, col 3, lines 19-25 by encrypting plaintext data using elements of multidimensional vector, an encrypting process can be performed without a precision operation such as the RSA method, etc., and a reliable general-purpose encrypting/decrypting process capable of easily adding and changing an application can be realized ), and
 	 after receiving the RSA-encrypted value from the first device ( Sato, col 3, lines 19-25 ,by encrypting plaintext data using elements of multidimensional vector, an encrypting process can be performed without a precision operation such as the RSA method, etc., and a reliable general-purpose encrypting/decrypting process capable of easily adding and changing an application can be realized), 
 	the second device RSA- decrypts the RSA-encrypted value (Sato, col 3, lines 19-25  by encrypting plaintext data using elements of multidimensional vector, an encrypting process can be performed without a precision operation such as the RSA method, etc., and a reliable general-purpose encrypting/decrypting process capable of easily adding and changing an application can be realized ).  

 	As per claim 15, Sato in view of Gong discloses the method of claim 12, wherein after consensus is reached, a key register is exchanged between the first device and the second device (Sato, col 16, lines 32-33, Various types of memory 426, 428, 430, and 432 shown in FIG. 11 is a group of registers, and provided in a predetermined area of the data storage device 416.).  
 	
 	As per claim 16, Sato in view of Gong discloses the method of claim 12, further comprising the steps of: 
after a consensus value is reached, passing a first RSA public key for the first device and the consensus value through a logic gate, resulting in an encrypted RSA key for the first device ( Sato, col 2, lines 53-65 The encryption system according to the present invention includes: a vector generation unit for generating a vector r.sub.j using each element of a vector defined in a closed area of the n(n.gtoreq.1)-dimensional space, and an angle .OMEGA..sub.n determined by a parameter set P in such a way that each of the vectors r.sub.j(j.gtoreq.0) sequentially generated using a non-linear function containing at least the n-dimensional rotation matrix R.sub.n(.OMEGA..sub.n) for rotation of the vector cannot match each other in the n-dimensional space; and a binary operation unit for generating encrypted data using a binary operation of plaintext data and the element of the vector r.sub.j generated by the vector generation unit);  
 	transmitting the encrypted RSA key for the first device to the second device (Sato, col 3, lines 19-25 by encrypting plaintext data using elements of multidimensional vector, an encrypting process can be performed without a precision operation such as the RSA method, etc., and a reliable general-purpose encrypting/decrypting process capable of easily adding and changing an application can be realized); and 
at the second device, decrypting the RSA key for the first device (Sato, col 3, lines 19-25  by encrypting plaintext data using elements of multidimensional vector, an encrypting process can be performed without a precision operation such as the RSA method, etc., and a reliable general-purpose encrypting/decrypting process capable of easily adding and changing an application can be realized ).  

 	
 
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Example: claims 18-20 incorporated into all the independent claims.
 					Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kohda et al US 6,014445 discloses fig.1, An enciphering apparatus according to this invention comprises chaos generation means for generating a real-valued sequence along a chaotic orbit in accordance with a predetermined number of first common keys and a predetermined nonlinear map; bit generation means for performing predetermined binarization on each real value in the generated real-valued sequence based on a predetermined number of second common keys to generate a binary sequence; and logic operation means for executing a predetermined logic operation on a binary sequence of an input plaintext and the generated keystream sequence bit by bit to generate a binary sequence of a ciphertext. A deciphering apparatus according to this invention comprises chaos generation means for generating a real-valued sequence along a chaotic orbit in accordance with a predetermined number of first common keys and a predetermined nonlinear map; bit generation means for performing predetermined binarization on each real value in the generated real-valued sequence based on a predetermined number of second common keys to generate a binary sequence; and means for executing a predetermined logic operation on a binary sequence of an input ciphertext and the generated keystream sequence bit by bit to generate a binary sequence of an original plaintext.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495